DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/27/2019 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Status of the Claims
	Claims 1-8 have been examined.
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 
The reason to allowance of the claims over prior art of record are based on the applicant’s closet prior art of record Eckert (US20050017577A1).
Eckert discloses determining a desired deceleration value for brake actuation, comparing with an actual value, deriving a current clamping energy reference value and deriving clamping energy desired values for the tractor and trailer vehicles from the desired deceleration value, the reference value and a clamping energy levels for the tractor and trailer vehicles using characteristic fields in the electronic braking system program.
In regards to claim 1, Eckert either individually or in combination with other prior art fails to teach or render obvious applying, by the towing vehicle brake system, a brake pressure to pneumatically operable wheel brakes of the towing vehicle according to a desired deceleration specified by a driver; and providing, by the towing vehicle brake system, a trailer brake pressure for the trailer brake system of the 
In regards to claim 6, Eckert either individually or in combination with other prior art fails to teach or render obvious a towing vehicle brake system of a towing vehicle of the vehicle combination; and a trailer brake system with an anti-lock brake system of a trailer vehicle of the vehicle combination, wherein the towing vehicle brake system comprises pneumatically operable wheel brakes of the towing vehicle and a brake control unit that is connected to pressure control valves of the pneumatically operable wheel brakes of the towing vehicle, the towing vehicle brake system being configured to: detect a current actual vehicle deceleration value and continuously compare the current actual vehicle deceleration with a maximum deceleration, and when the current actual vehicle deceleration reaches or exceeds the maximum deceleration, limit the brake pressure and provide an information signal that represents at least one item of limiting status information for the respective brake electronics of each trailer vehicle, and .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARDUL D PATEL whose telephone number is (571)270-7758. The examiner can normally be reached Monday-Friday 8am-5pm (IFP).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHARDUL D PATEL/Primary Examiner, Art Unit 3662